Name: Commission Regulation (EEC) No 372/93 of 18 February 1993 providing for the grant of compensation to producers' organizations in respect of tuna, with the exception of yellowfin tuna, delivered to the canning industry during the period 1 April to 30 June 1992
 Type: Regulation
 Subject Matter: economic policy;  agricultural structures and production;  agri-foodstuffs;  production;  fisheries
 Date Published: nan

 No L 42/20 Official Journal of the European Communities 19. 2. 93 COMMISSION REGULATION (EEC) No 372/93 of 18 February 1993 providing for the grant of compensation to producers' organizations in respect of tuna, with the exception of yellowfin tuna, delivered to the canning industry during the period 1 April to 30 June 1992 Council Regulation (EEC) No 3570/91 of 28 November 1991 fixing, in respect of the 1992 fishing campaign, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3) ; Whereas the quantities eligible for compensation, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, may not exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 18 of Regulation (EEC) No 3759/92, with the exception of that relating to yellowfin tuna, shall be granted for the period 1 April to 30 June 1992, in respect of the products listed and within the limits set out below : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products ('), and in particular Article 18 (8) thereof, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' origanizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price, plus, if necessary, the countervailing charge, are both lower than 93 % of the Community producer price for the product in question ; Whereas Article 1 (2) of Commission Regulation (EEC) No 575/92, which applies a reference price (2) to yellowfin tuna, imposes a countervailing charge where importation at a free-at-frontier price lower than a reference price fixed for yellowfin tuna, examination of the Community market situation for this species should take into account any countervailing charge imposed ; this information not yet being available, it is advisable to dissociate the compensatory allowance granted for this species from that granted in respect of other species ; Whereas examination of the situation of the Community market for tuna, with the exception of yellowfin tuna, has shown that for one species and presentation of the product in question, for the period 1 April to 30 June 1992, both the average quarterly market price and the free-at-frontier price referred to in Article 18 of Regula ­ tion (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in (ECU/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 18 (3) of Regulation (EEC) No 3759/92 Skipjack or stripe-bellied tuna, whole 74 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p . 1 . 2 OJ No L 62, 7. 3 . 1992, p. 9 . (3) OJ No L 338, 10 . 12. 1991 , p. 6.